DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 9/29/21, which is entered.

Drawings
The replacement drawings were received on 9/29/1.  These drawings are acceptable.

Specification
Applicant’s arguments and amendment, see page 9, filed 9/29/21, with respect to an objection to the specification have been fully considered and are persuasive.  The objection of 8/11/21 has been withdrawn. 

Claim Objections
Applicant’s arguments and amendment, see page 9, filed 9/29/21, with respect to an objection to claim 14 have been fully considered and are persuasive.  The objection of 8/11/21 has been withdrawn.

Claim Rejections - 35 USC § 112(b)
Applicant’s arguments and amendment, see page 9, filed 9/29/21, with respect to a rejection of claims 6 and 18 under 112b have been fully considered and are persuasive.  The rejection of 8/11/21 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9 – 11, 15 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson (WO 2010/102626 A2) (hereinafter “Kristjansson”) in view of Vaughan et al. (US 2012/0279681 A1) (hereinafter “Vaughan”), and further in view of the book “Heat Transfer Analysis of Underground Heat and Chilled-Water Distribution Systems,” US Department of Commerce, NBSIR 81-2378 (hereinafter “HTA”). Kristjansson and Vaughan are in the applicant’s field of endeavor, district .
Regarding claim 1, Kristjansson discloses a local energy distributing system (4, see annotated Fig. 1 below, the capitalized annotations denoting claim limitations) comprising: a local feed conduit (14); a local return conduit (15); a central heat exchanger (13) connected to a district heating grid (3, Fig. 1) having a district feed conduit for an incoming flow of district heat transfer fluid (annotated Fig. 1, below) having a first temperature in the range of 50-120°C (80°C disclosed), and a district return conduit for a return flow of district heat transfer fluid (annotated Fig. 1), wherein the central heat exchanger (13) is configured to exchange heat from the incoming flow of district heat transfer fluid (via the district feed conduit, annotated Fig. 1) to an outgoing flow of local heat transfer fluid in the local feed conduit (14). Kristjansson does not explicitly disclose the outgoing flow of local heat transfer fluid having a temperature of 5-30°C; and a plurality of local heating systems, each having an inlet connected to the local feed conduit and an outlet connected to the local return conduit, wherein each local heating system is configured to provide hot water and/or comfort heating to a building, wherein the local feed conduit together with the local return conduit have a heat transfer coefficient greater than 2.5 W/(mK) when parallel arranged in the ground.

    PNG
    media_image1.png
    623
    929
    media_image1.png
    Greyscale

Vaughan teaches the outgoing flow of local heat transfer fluid having a temperature of 5-30°C (via the local feed conduit 14 that shows a temperature of 18°C / 10°C in annotated Fig. 3 below, the capitalized annotations denoting claim limitations); and a plurality of local heating systems (in buildings 20 in annotated Fig. 3), each having an inlet connected to the local feed conduit (14) and an outlet connected to the local return conduit (16), wherein each local heating system is configured to provide hot water and/or comfort heating to a building (20, configuration of annotated Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the local heating systems as taught by Vaughan since Kristjansson is not explicit about more than one local heating system being connected to the energy distribution system, or 

    PNG
    media_image2.png
    510
    960
    media_image2.png
    Greyscale

HTA teaches the local feed conduit together with the local return conduit (any two of the three conduits shown in Fig. 6, p. 14) have a heat transfer coefficient greater than 2.5 W/(mK) (Fig. 7 shows all the heat transfer coefficients are greater than 12 on page 15) when parallel arranged in the ground (configuration of Fig. 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the heat transfer coefficient as taught by HTA in order to take advantage of geothermal energy in the ground so that heat is not unduly dissipated between the central heat exchanger and the local heating system, compared to heat losses from the conduits in air above the contingent limitation that only needs to occur if a condition precedent is met, “when parallel arranged in the ground.” “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” MPEP 2111.04, II. Kristjansson as modified by Vaughan and HTA has the structure that can perform the function.
Regarding claim 2, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses each of the plurality of local heating systems is configured to extract heat from local heat transfer fluid entering the local heating system via the inlet and return local heat transfer fluid to the local return conduit via the outlet. Kristjansson as modified by HTA does not explicitly disclose this additional limitation.
Vaughan teaches each of the plurality of local heating systems is configured to extract heat from local heat transfer fluid entering the local heating system via the inlet and return local heat transfer fluid to the local return conduit via the outlet (configuration of Fig. 3 above shows higher temperature fluid pumped by circulation pump 24 into teach local heating system in buildings 20). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the functionality as taught by Vaughan in order to draw heat as required into the local heating systems to increase the comfort of its particular occupants.
Regarding claim 3, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 3 of this application further discloses each of the plurality of local heating systems is configured to return local heat transfer fluid having a temperature being in the range of -5-15°C. Kristjansson as modified by HTA does not explicitly disclose this additional limitation.
Vaughan teaches each of the plurality of local heating systems is configured to return local heat transfer fluid having a temperature being in the range of -5-15°C (5-13°C is shown in annotated Fig. 3 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the temperature range of the return as taught by Vaughan in order to utilize as much of the heat as possible and allow returning the fluid at an ambient cold weather temperature.
Regarding claim 4, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses at least some of the plurality of local heating systems comprises a local circulation pump connected between the inlet and the outlet of the respective local heating system for circulating local heat transfer fluid in the local feed and return conduits. Kristjansson as modified by HTA does not explicitly disclose this additional limitation.
Vaughan teaches at least some of the plurality of local heating systems (in buildings 20) comprises a local circulation pump (24) connected between the inlet and the outlet of the respective local heating system for circulating local heat transfer fluid in 
Regarding claim 5, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses a central circulation pump configured to circulate the fluid in the local feed and return conduits. Kristjansson as modified by HTA does not explicitly disclose this additional limitation.
Vaughan teaches a central circulation pump (22) configured to circulate the fluid in the local feed (14) and return conduits (16, annotated Fig. 3, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the central circulation pump as taught by Vaughan in order to ensure sufficient circulation to transfer heat from the central heat exchanger. 
 Regarding claim 6, Kristjansson further discloses the central heat exchanger (13) is configured to exchange heat such that the district heat transfer fluid returned to the district return conduit is having a temperature of 5-20°C (20-35°C shown in annotated Fig. 3, which overlaps 5-20°C).
Regarding claim 9, Kristjansson discloses a district heating grid (3) having a district feed conduit for an incoming flow of district heat transfer fluid having a first temperature in the range of 50-120°C (80°C disclosed in annotated Fig. 1, above), and 
Vaughan teaches the outgoing flow of local heat transfer fluid having a temperature of 5-30°C (via the local feed conduit 14 that shows a temperature of 18°C / 10°C in annotated Fig. 3 above); and a plurality of local heating systems (in buildings 20 in annotated Fig. 3 above), each having an inlet connected to the local feed conduit (14) and an outlet connected to the local return conduit (16), wherein each local heating system is configured to provide hot water and/or comfort heating to a building (configuration of Fig. 3, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the local heating systems as taught by Vaughan since Kristjansson is not explicit about more than one local heating system being connected to the energy distribution system, or how they are connected to the local feed and return 
HTA teaches the local feed conduit together with the local return conduit (any two of the three conduits shown in Fig. 6, p. 14) have a heat transfer coefficient greater than 2.5 W/(mK) when parallel arranged in the ground (Fig. 7 shows all the heat transfer coefficients are greater than 12 on page 15) when parallel arranged in the ground (configuration of Fig. 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the heat transfer coefficient as taught by HTA in order to take advantage of geothermal energy in the ground so that heat is not unduly dissipated between the central heat exchanger and the local heating system, compared to heat losses from the conduits in air above the ground. In the alternative, this is a contingent limitation that only needs to occur if a condition precedent is met, “when parallel arranged in the ground.” “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” MPEP 2111.04, II. Kristjansson as modified by Vaughan and HTA has the structure that can perform the function.
Regarding claim 10, Kristjansson further discloses a central heat production plant connected to the district heating grid for providing heat to the district heating grid (p. 9 line 31 – p. 10 line 4).
Regarding claim 11, Kristjansson further discloses a plurality of district heating substations (5 and 8, annotated Fig. 1, above), wherein each district heating substation is configured to provide hot tap water (hot water tap 8) and/or comfort heating to a building (radiator 5).
Regarding claim 15, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 15 of this application further discloses each of the plurality of local heating systems is configured to extract heat from local heat transfer fluid entering the local heating system via the inlet and return local heat transfer fluid to the local return conduit via the outlet. Kristjansson as modified by HTA does not explicitly disclose this additional limitation.
Vaughan teaches each of the plurality of local heating systems is configured to extract heat from local heat transfer fluid entering the local heating system via the inlet and return local heat transfer fluid to the local return conduit via the outlet (configuration of Fig. 3 above shows higher temperature fluid pumped by circulation pump 24 into teach local heating system in buildings 20). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the functionality as taught by Vaughan in order to draw heat as required into the local heating systems to increase the comfort of its particular occupants.
Regarding claim 16, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 16 of this application further discloses at least some of the plurality of local 
Vaughan teaches at least some of the plurality of local heating systems (in buildings 20) comprises a local circulation pump (24) connected between the inlet and the outlet of the respective local heating system for circulating local heat transfer fluid in the local feed and return conduits (annotated Fig. 3, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the local circulation pump as taught by Vaughan in order to ensure a sufficient amount of heat transfer fluid is delivered to each local heating system.
Regarding claim 17, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 17 of this application further discloses a central circulation pump configured to circulate the fluid in the local feed and return conduits. Kristjansson as modified by HTA does not explicitly disclose this additional limitation.
Vaughan teaches a central circulation pump (22) configured to circulate the fluid in the local feed (14) and return conduits (16, annotated Fig. 3, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the central circulation pump as taught by Vaughan in order to ensure sufficient circulation to transfer heat from the central heat exchanger.
Regarding claim 18, Kristjansson further discloses the central heat exchanger (13) is configured to exchange heat such that the district heat transfer fluid returned to the district return conduit is having a temperature of 5-20°C (20-35°C shown in annotated Fig. 3, which overlaps 5-20°C).
Regarding claim 20, Kristjansson further discloses the central heat exchanger (13) is configured to exchange heat such that the district heat transfer fluid returned to the district return conduit (annotated Fig. 1 above) is having a temperature of 5-10°C (functional limitation describing intended use and not structure, of which Kristjansson is capable of performing, since the structure disclosed in annotated Fig. 1 that performs the function of returning fluid in the range of 20-35°C as disclosed in annotated Fig. 1 is also capable of returning fluid in the range of 5-10°C). 
Claims 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson as modified by Vaughan and HTA as applied to claims 1 and 9 respectively above, and further in view of Zaynulin et al (US 2016/0334116 A1) (hereinafter “Zaynulin”). Zaynulin is also in the applicant’s field of endeavor, a local energy distributing system. These four references, when considered together, teach all of the elements recited in claims 7, 8, and 19 of this application.
Regarding claims 7 and 19, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claims 1 and 9 upon which these claims depend. However, claims 7 and 19 of this application further disclose one or more local cooling systems having an inlet connected to the outlet of one of the plurality of local heating systems, wherein the one or more local cooling systems are configured to 
Zaynulin teaches one or more local cooling systems (C in annotated Fig. 1 below, the capitalized annotations denoting claim limitations) having an inlet connected to the outlet of one of the plurality of local heating systems (H in annotated Fig. 1), wherein the one or more local cooling systems are configured to extract heat from a building (4a-d, functional limitation that the configuration of Fig. 1 performs). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the local cooling system as taught by Zaynulin in order to provide both heating and cooling service to a building to enhance the comfort of its occupants. 

    PNG
    media_image3.png
    607
    840
    media_image3.png
    Greyscale

Regarding claim 8, Kristjansson as modified by Vaughan, HTA, and Zaynulin as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 8 of this application further discloses the one or more local cooling systems comprises a cooler and a cooling heat exchanger. Kristjansson as modified by Vaughan, and HTA does not explicitly contain this additional limitation.
Zaynulin teaches the one or more local cooling systems comprises a cooler (upper part of 70) and a cooling heat exchanger (lower part of 70 in annotated Fig. 1 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the cooler and cooling heat exchanger as taught by Zaynulin in order to specify the structures capable of cooling the building and its occupants.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson in view of Vaughan. These two references, when considered together, teach all of the elements recited in claims 12 and 13 of this application.
Regarding claim 12, Kristjansson discloses a method for distributing energy to a plurality of buildings (one building 2 is shown in annotated Fig. 1, above, and a plurality of buildings are described at p. 11 lines 4 – 6), the method comprising: exchanging, at a central heat exchanger (13), heat from an incoming flow of district heat transfer fluid of a district feed conduit  (annotated Fig. 1) in a district heating grid (3), the incoming flow of district heat transfer fluid having a first temperature in the range of 50-120°C (80°C disclosed in Fig. 1), to an outgoing flow of local heat transfer fluid in a local feed conduit (14) of a local energy distributing system (4, annotated Fig. 1, above). Kristjansson does not explicitly disclose the outgoing flow of local heat transfer fluid having a temperature 
Vaughan teaches the outgoing flow of local heat transfer fluid having a temperature of 5-30°C (via the local feed conduit 14 that shows a temperature of 18°C / 10°C in annotated Fig. 3 above); and extracting, at a local heating system (annotated Fig. 3) in each of the plurality of buildings (20), each local heating system having an inlet connected to the local feed conduit (14), heat from the local heat transfer fluid flowing in the local feed conduit (annotated Fig. 3) for providing hot tap water and/or comfort heating to the respective building (heating through the heat transfer apparatuses 30, para. [0030]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Kristjansson by adding the heat extracting step for a plurality of buildings as taught by Vaughan since Kristjansson is not explicit about more than one local heating system being connected to the energy distribution system, or how they are connected to the local feed and return conduits, and Vaughan teaches how to heat more than one building with a central source, which saves money for the building owners.
Regarding claim 13, Kristjansson further discloses circulating a flow of local heat transfer fluid in the local energy distributing system (4, see flow arrows in Fig. 1, above), the local energy distributing system comprising the local feed conduit (14) configured to distribute local heat transfer fluid from the central heat exchanger (13) and a local return .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson as modified by Vaughan as applied to claim 12 above, and further in view of Zaynulin. These three references, when considered together, teach all of the elements recited in claim 14 of this application.
Regarding claim 14, Kristjansson as modified by Vaughan as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 14 of this application further discloses extracting, at a local cooling system, heat from a building of the plurality of buildings, the local cooling system having an inlet connected to the outlet of one of the plurality of local heating systems; and distributing the extracted heat from the building to the local heat transfer fluid. Kristjansson as modified by Vaughan does not explicitly contain this additional limitation.
Zaynulin teaches extracting, at a local cooling system (local cooling system C in annotated Fig. 1 above), heat from a building (4a) of the plurality of buildings (4a-d with the COOLER), the local cooling system having an inlet connected to the outlet of one of the plurality of local heating systems (H, annotated Fig. 1); and distributing the extracted heat from the building (4a) to the local heat transfer fluid (see flow arrows and para. [0069]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Vaughan by adding the heat extracting step as taught by Zaynulin in order to utilize the same district energy sharing system for cooling in addition to heating for the comfort of building occupants during warm seasons.

Response to Arguments
Applicant argues on pages 10 – 11 of the Remarks filed 9/29/21 that that cited references do not teach all the claim limitations of claim 1 because they do not teach using “substantially uninsulated piping for the secondary energy distribution system.” In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., uninsulated piping) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pages 11 – 12 of the Remarks, related to independent claims 1, 9, and 12, Applicant then argues that the Kristjansson reference does not disclose the limitation of “the outgoing flow of local heat transfer fluid having a temperature of 5-30°C.” The Office finds that this argument is persuasive. However, this limitation is found in the Vaughan reference, and the claims are once again being rejected for being obvious over the same references as more fully set forth above. 
Regarding Applicant’s argument related to newly added claim 20 on page 12 of the Remarks, the Office refers to the rejection in paragraph 33, above. As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                                                                                                                                                                                                                                
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762